Citation Nr: 1116068	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-04 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  He died in December 2007; the appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in December 2007 from prostate cancer and congestive heart failure (CHF).

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  The Veteran did not serve in Vietnam or Korea and he was not exposed to herbicides during his active service.

4.  The Veteran's prostate cancer and CHF developed many years following his discharge from active service and neither disorder was etiologically related to his active service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of the veteran's death, the notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In January 2008, prior to the initial adjudication of the appellant's claim, the RO sent the appellant VCAA notice advising her of the elements to establish entitlement to Dependency and Indemnity Compensation (DIC) benefits.  The notice described the respective duties of VA and the claimant in obtaining evidence.  Although this letter did not specifically inform the claimant that service connection was not in effect for any disability, it is clear from the February 2009 notice of disagreement (NOD) and testimony before the undersigned VLJ that the appellant is aware of the conditions that caused the Veteran's death and that service connection was not in effect for those conditions.  

Although the appellant was not provided notice with respect to the effective-date element of the claim, the Board finds there is no prejudice to the appellant in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for the cause of the Veteran's death.  Consequently, no effective date will be assigned, so the failure to provide notice with respect to that element of the claim is no more than harmless error.

The Board also finds that the appellant has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are associated with the file.  The certificate of death and post-service treatment records are also of record.  In a statement in support of the claim submitted in February 2008, the appellant noted that the Veteran received all of his treatment from one VA medical center (VAMC) and was referred to hospice care in his final days.  The Board finds that further development is not warranted to obtain any additional VAMC records or hospice care records as there is no indication from the evidence of record that VAMC or hospice records will establish that the Veteran was exposed to Agent Orange while stationed in Thailand, as asserted by the appellant as causing the Veteran's fatal disorders.  Neither the appellant nor her representative has identified additional outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that no VA medical opinion addressing whether the cause of the Veteran's death was related to service has been obtained.  The Board has determined that VA is not obliged to obtain a medical opinion because there is no competent evidence suggesting that the conditions causing the Veteran's death were related to service and the medical evidence currently of record is sufficient to decide the claim.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, the Board notes that the basis of the appellant's claim is that the Veteran was exposed to Agent Orange in Thailand, causing his fatal disorders.  As explained below, the Board has determined that the Veteran was not exposed to Agent Orange in service.  Therefore, no medical opinion addressing whether the causes of the Veteran's death were related to the claimed exposure is required.

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted for disability (or death) that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in December 2007.  The cause of death listed on the death certificate was prostate cancer, which was due to or a consequence of CHF. 
The death certificate also reflects that the approximate interval between the onset of the prostate cancer and the Veteran's death was four years; and the approximate interval between the onset of the CHF and the Veteran's death was seven years.  

At the time of his death, the Veteran was not service-connected for any disability.

The record reflects and the appellant does not dispute that the certified causes of death were not present in service or until many years thereafter.  

The appellant contends that service connection is warranted for the cause of the Veteran's death because he was exposed to Agent Orange while serving in Thailand, thereby causing his fatal prostate cancer and CHF.  Specifically, the appellant believes that Agent Orange sprayed in Vietnam traveled in the air to Thailand and was present in the air, water, and other substances while the Veteran was stationed there.  In addition, in her February 2009 NOD, the appellant stated that the Veteran was entitled to the Vietnam Service Medal and his cause of death was due to prostate cancer, a condition presumed to being related to exposure to Agent Orange.

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The presumption of exposure has recently been amended to include service with specific units in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971.  The Veteran's SPRs show service in Thailand but not in the Republic of Vietnam or in Korea; therefore, the presumption does not apply in this case.

The Board notes that the Veteran's DD 214 shows his receipt of the Vietnam Service Medal.  However, receipt of the Vietnam Service Medal does not constitute evidence of service in the Republic of Vietnam for the purpose of satisfying the presumption of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The evidence of record includes a memorandum prepared by the Veterans Benefits Administration, which essentially indicates that tactical spraying of herbicides in Thailand did not occur while the Veteran was serving there.  While the Board cannot definitively state that Agent Orange sprayed in Vietnam did not travel in the air to Thailand, there is no corroborating evidence of the Veteran's exposure to herbicides in Thailand and the Board finds that there is no more than a remote possibility that the Veteran was exposed to herbicides under the circumstances described by the appellant.  Therefore, the Board must conclude that the preponderance of the evidence establishes that the Veteran was not exposed to herbicides in service and that the causes of his death were not related to his active service.

In so concluding, the Board in no way intends to minimize the Veteran's sacrifices for his country, which are deserving of the highest respect.  The Board, however, is obligated to decide cases based on the evidence before it rather than based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


